Order of the County Court of Queens county reversed on the law and the facts, upon the ground that there was an unreasonable delay in the issuance of the notice required by statute* (People v. Diamond, 233 N. Y. 130), and motion granted. Rich, Jaycox and Manning, JJ., concur; Kelly, P. J., and Kelby, J., dissent upon the ground that upon the record in this case this court should not interfere with the finding of the county judge that the delay in issuing the notice was not unreasonable. Settle order on notice before Mr. Justice Jaycox.

See Code Crim. Proc. § 802-b, as added by Laws of 1921, chap. 156, known as the State Prohibition Enforcement Act. See, also, footnote, ante, p. 648.— [Rep.